Citation Nr: 0610502	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assignment of a higher disability rating for 
degenerative disc disease of the lumbar spine, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In December 2003, the veteran testified at a hearing before a 
hearing officer at the RO.  In February 2006, he testified 
before the undersigned at a Travel Board hearing.  The 
transcript of these hearings is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran contends that the impairment associated with his 
service connected lumbar spine disorder is inadequately 
reflected by the schedular evaluation presently in effect, 
thereby warranting increased ratings.

The record shows that the veteran was last afforded a VA 
orthopedic examination to evaluate his low back in January 
2005.  However, his February 2006 Travel Board hearing 
testimony reflects that this disability has worsened.  
Specifically, while the most recent VA examination notes that 
the veteran had two incapacitating episodes during the 
previous year, the veteran subsequently testified that he has 
been prescribed bed rest three to four times per week during 
the previous year.  In addition, the veteran's representative 
argues that the veteran should be afforded a current VA 
examination.  

In this regard, it is noted that VA General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), the assistance provided by VA includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his low back disorder.  Based 
upon examination of the veteran and 
review of his medical history, the 
examiner is requested to address the 
following:

a.  The examiner should note the range of 
motion for the lumbar spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

b.  The examiner should state, if 
possible, the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?

c.  The examiner should state whether the 
veteran experiences neurological symptoms 
which are distinct from other low back 
symptoms (that are neither duplicative 
nor overlapping.)

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

2.  The RO should readjudicate the issue 
on appeal.  If the benefit sought is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
reflects consideration of the evidence 
that has been added to the record since 
its last adjudication, and afforded a 
reasonable opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




